United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1843
                                   ___________

Michael J. Castro,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Jo Anne B. Barnhart,                    *
Commissioner of                         * [UNPUBLISHED]
Social Security,                        *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: November 18, 2004
                                Filed: January 13, 2005
                                 ___________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael J. Castro appeals the district court's1 denial of his application for
disability insurance benefits and supplemental security income under Titles II and
XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. He argues that the
Administrative Law Judge failed to give controlling weight to the opinions of a
physical therapist and a treating physician, and improperly discounted his own


      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
testimony. Jurisdiction being proper under 28 U.S.C. § 1291, the district court is
affirmed.

       Castro had back surgery in December 2000, for a workplace injury. He did not
complain of pain until Disability Determination Services referred him to James
Putnam, M.D., for a consultative examination in April 2002. Since the surgery,
Castro had not seen a doctor or taken medication for back pain; he stated he relied on
ice and aspirin. Dr. Putnam found Castro's back problems "largely subjective."
Castro had a normal gait, the ability to walk tandem, and normal fine and gross
movements in his extremities. He also had normal range of motion and could perform
straight-leg raises to 60 degrees without difficulty. Dr. Putnam reported Castro had
some discomfort but no spasms, spasticity, or atrophy.

      Ten months after Dr. Putnam's examination, Loren Arp, a physical therapist,
evaluated Castro for "physical capacity" for one hour. Arp stated Castro should not
bend, stop, squat, or climb stairs, and could sit for 20 minutes at a time and stand for
10 minutes at a time. Arp believed Castro's pain interfered with his ability to
concentrate, due to tenderness, crepitus, muscle spasms, and severe muscle weakness.
Arp concluded Castro was limited to less than sedentary work.

       At the administrative hearing, Castro presented a letter by Dr. Ridenour, his
treating doctor, stating that Castro cooperated with Arp "and this indicates validity
of the results." The letter references the physical capacity evaluation, but Dr.
Ridenour did not perform his own examination. He merely adopted Arp's
recommendation of "less than sedentary" work.

       After his back surgery, but before Dr. Putnam's examination, Castro suffered
a fracture and laceration of the left-upper eye lid. Treating the injury, the emergency-
room doctor noted Castro's limbs were developed, with normal motor strength.
During months of follow-up treatment, Castro never complained of back pain.

                                          -2-
       We uphold the Commissioner's denial of benefits if supported by substantial
evidence on the whole record. Clark v. Apfel, 141 F.3d 1253, 1255 (8th Cir. 1998).
Substantial evidence is evidence that a reasonable mind finds adequate to support a
decision, considering both detracting and supporting evidence. Young v. Apfel, 221
F.3d 1065, 1068 (8th Cir. 2000). This court may not reverse merely because some
evidence supports a contrary decision. Baldwin v. Barnhart, 349 F.3d 549, 555 (8th
Cir. 2003).

      Castro asserts that the ALJ failed to give controlling weight to the opinions of
therapist Arp and Dr. Ridenour. A physical therapist is not an "acceptable medical
source" whose opinion is entitled to substantial weight. 20 C.F.R. § § 404.1513 and
416.913. A therapist's assessment is "other medical evidence." 20 C.F.R. §
404.1513(d)(1). When assigning weight to "other medical evidence," the ALJ may
consider any inconsistencies with the record. 20 C.F.R. § 416.927(d)(4).

       The ALJ, here, concluded that "significant weight is not given to the opinion
of the physical therapist because it is not supported by and inconsistent with the
record as a whole, not because he is not a licensed physician." Arp claimed Castro
had tenderness, crepitus, muscle spasms, and severe muscle weakness, yet Dr. Putnam
found no signs of spasms or atrophy. Arp stated Castro could walk less than one
block, but Dr. Putnam observed normal fine and gross movements and the ability to
walk tandem. Castro did not complain of pain or take pain medications, other than
ice and aspirin, yet Arp asserted he was in severe pain. The ALJ stated, "The lack of
more potent pain medications tends to show an absence of intolerable, work-
precluding pain." Substantial evidence supports the ALJ's refusal to give Arp's
opinion controlling weight.

      Castro also argues the ALJ erred by not affording Dr. Ridenour's opinion
controlling weight. "A treating physician's opinion regarding an applicant's
impairment will be granted controlling weight, provided the opinion is well-supported

                                         -3-
by medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with the other substantial evidence in the record." Singh v. Apfel, 222
F.3d 448, 452 (8th Cir. 2000), see also Stormo v. Barnhart, 377 F.3d 801, 805 (8th
Cir. 2004). Dr. Ridenour's opinion merits less weight as it was inconsistent with the
record as whole. See id. at 806 (citing Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.
1996)). The longer and more frequently a doctor has treated, the greater the weight
given. 20 C.F.R. § 404.1527(d)(2)(i); see also Shontos v. Barnhart, 328 F.3d 418
(8th Cir. 2003). Dr. Ridenour performed the lumbar surgery two years earlier, but
never saw Castro again. Dr. Ridenour simply summarized the therapist's conclusions,
noting cooperation that indicates validity. Without an independent examination, or
an ongoing relationship, Dr. Ridenour's reference to the therapist's opinion does not
warrant controlling weight.

       The ALJ, instead, afforded more weight to Dr. Putnam's opinion, which was
supported by medical findings and consistent with the record as a whole. Generally,
the opinion of a consulting physician does not constitute substantial evidence, but an
ALJ may credit a one-time consultant and discount a treating physician's opinion in
two instances: "(1) where [the one-time] medical assessments are supported by better
or more thorough medical evidence, or (2) where a treating physician renders
inconsistent opinions that undermine the credibility of such opinions." Anderson v.
Barnhart, 344 F.3d 809, 813 (8th Cir. 2003), see generally Charles v. Barnhart, 375
F.3d 777 (8th Cir. 2004). Dr. Putnam's medical opinion was more thoroughly
supported by medical findings, as evidenced by Castro's daily activities - - reading,
sketching, performing chores, going to church, visiting friends, and going to the river
to tan- - and his lack of treatment and complaints of pain. Dr. Putnam noted some
physical limitations (similar to those found by Arp), such as not kneeling or crawling,
but found them not disabling due to normal strength, range of motions, and gait. Dr.
Putnam did not find that Castro's limitations were severe, but rather, "largely
subjective." As Dr. Putnam's opinions are neither vague nor conclusory, and are
supported by substantial evidence, his opinion is given greater weight.

                                         -4-
      Castro argues next that the ALJ failed to evaluate his credibility in accordance
with Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984). Polaski requires an ALJ to
consider the claimant's daily activities; the duration, frequency and intensity of pain;
precipitating and aggravating factors; dosage, effectiveness and side effects of
medication; and functional restrictions. Id. at 1322. Castro claims the ALJ
overemphasized the significance of his daily activities. He quotes Baumgarten v.
Chater: "the ability to do activities such as light housework and visiting with friends
provides little or no support for the finding that a claimant can perform full-time
competitive work." 75 F.3d 366 (8th Cir. 1992). While this is accurate, an ALJ may
also determine that subjective pain complaints are not credible in light of objective
medical evidence to the contrary. Ramirez v. Barnhart, 292 F.3d 576, 581 (8th Cir.
2002). Acts inconsistent with an alleged disability reflect negatively on credibility.
Johnson v. Apfel, 240 F.3d 1145, 1148 (8th Cir. 2001).

       Here, Castro testified he had weakness, constant pain, and muscle spasms
interfering with his ability to concentrate. The contrary medical evidence indicates
normal motor strength, normal gait, normal range of motions, and capacity to do
straight leg raises without much difficulty. The ALJ also found that Castro's daily
activities, particularly reading and sketching, require some level of attention and
concentration, and were inconsistent with his alleged disability, diminishing his
credibility. Moreover, Castro never complained of severe pain or sought a
prescription for relief of muscle spasms or atrophy (testifying in passing that he could
not afford any type of medications). In fact, he did not vocalize his pain until DDS
referred him to Dr. Putnam. Allegations of disabling pain are discredited where the
claimant has received minimum medical treatment, or only occasional pain
medications. Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998). Finally, the ALJ
stated no precipitating event caused a worsening condition. The ALJ noted some
limitations, but discounted the severity of pain in light of Castro's daily activities, his
physical capacity, an absence of pain medications and complaints, and lack of factors



                                           -5-
aggravating his back. Substantial evidence supports the ALJ's conclusion that
Castro's testimony is inconsistent with the medical evidence.

      We affirm the judgment of the district court.

SMITH, Circuit Judge, dissenting.

      I cannot agree that the Commissioner's denial of benefits is supported by
substantial evidence on the record as a whole and must respectfully dissent. In my
opinion, the Administrative Law Judge (ALJ) improperly failed to give controlling
weight to Castro's treating physician, a neurosurgeon. Instead, the ALJ gave
controlling weight to a consulting physician, Dr. Putnam, who examined Castro only
once.

        "The [social security] regulations provide that a treating physician's opinion .
. . will be granted 'controlling weight,' provided the opinion is 'well-supported by
medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with the other substantial evidence in [the] record.'" Holmstrom v.
Massanari, 270 F.3d 715, 720 (8th Cir. 2001) (quoting 20 C.F.R. § 404.1527(d)(2)).
Nonetheless, an ALJ may discount the opinion of a treating physician if another
opinion is supported by superior medical evidence. Id. Nothing in this record is
inconsistent with Dr. Ridenour's assessment of Castro. While the opinion of a
physical therapist is not an "acceptable medical source" afforded substantial weight,
20 C.F.R. §§ 404.1513, it is properly considered "other medical evidence." 20 C.F.R.
§ 404.1513(d)(1). As such, Dr. Ridenour's assessment of Castro is supported by
"medically acceptable clinical and laboratory diagnostic techniques."

      The majority holds that Dr. Ridenour's assessment lacks authority because he
did not have an ongoing relationship with Castro and did not perform an RFC
examination independent of therapist Arp. "The Secretary is encouraged to 'give more

                                          -6-
weight to the opinion of a specialist about medical issues related to his or her area of
specialty than to the opinion of a source who is not a specialist.'" Metz v. Shalala, 49
F.3d 374, 377 (8th Cir. 1995) (quoting 20 C.F.R. § 416.927(d)(5)). Dr. Ridenour, who
performed back surgery on Castro, was intimately aware of Castro's physical
restrictions. The majority fails to recognize that while a neurosurgeon may not be
equipped to actually perform an RFC examination, he or she is wholly capable of
evaluating the results of a medically acceptable test based on intimate personal
knowledge of the patient. Courts are not in the business of telling physicians how to
make evaluations if the evaluations are supported by medical evidence.

       The majority agrees that Arp's assessment of Castro is inconsistent with the
record as a whole, and that Dr. Putnam's assessment is consistent with the record as
a whole. A comparison of Arp's assessment and Dr. Putnam's assessment reveals that
they are substantially similar. Both agreed that Castro has severe medical problems
and limited range of movement. Specifically, both found that Castro was limited to
about 30 out of a possible 90 degrees of lumbar flexion, and about 20 out of a
possible 30 degrees of lateral flexion; he was limited to about 60 degrees in straight
leg raises; and limited in general physical activities. The only difference is that Dr.
Putnam's evaluation opined that Castro's physical limitations (kneeling, stooping,
twisting, bending, sitting, standing, lifting, etc.) were not as pronounced. As such,
Arp's evaluation of Castro is as consistent, or inconsistent, with the record as Dr.
Putnam's evaluation.

      Here, the ALJ credited Dr. Putnam, a one time consulting physician, over Dr.
Ridenour, a treating neurosurgeon with specialized knowledge in the area of backs.
"The opinion of a consulting physician who examines the claimant once . . . does not
generally constitute substantial evidence." Singh v. Apfel, 222 F.3d 448, 452 (8th Cir.
2000) (quoting Nevland v. Apfel, 204 F.3d 853, 857 (8th Cir.2000)). Dr. Ridenour's
opinion is based on objective measurements substantially similar to those supporting
Dr. Putnam's opinion. Dr. Putnam's opinion simply is not supported by superior

                                          -7-
medical evidence. Under these circumstances, the opinion of the specialized treating
physician should be given controlling weight.
                      ______________________________




                                        -8-